 



EXHIBIT 10.07
MARTIN MARIETTA MATERIALS, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN

I.  
PURPOSE

The purpose of the Martin Marietta Materials, Inc. Executive Incentive Plan (the
“Plan”) is to enhance profits and overall performance by providing for its key
management an additional inducement for achieving and exceeding Martin Marietta
Materials, Inc. (“MMM” or the “Corporation”) performance objectives.
Additionally, the Plan will allow a level of compensation that is appropriate
when compared with compensation levels of other comparable organizations.

II.  
STANDARD OF CONDUCT AND PERFORMANCE EXPECTATION

  A.  
It is expected that the business and individual goals and objectives established
for this Plan will be accomplished in accordance with the Corporation’s policy
on ethical conduct in business. It is a prerequisite before any award can be
considered that a participant will have acted in accordance with the Martin
Marietta Materials, Inc. Code of Ethics and Standards of Conduct and fostered an
atmosphere to encourage all employees acting under the participant’s supervision
to perform their duties in accordance with the highest ethical standards.
Ethical behavior is imperative. Thus, in achieving one’s goals, the individual’s
commitment and adherence to the Corporation’s ethical standards will be
considered paramount in determining awards under this Plan.
    B.  
Plan participants whose individual performance is determined to be less than
acceptable are not eligible to receive incentive awards.

III.  
EFFECTIVE DATE

The Plan will become effective each year commencing January 1.

IV.  
BASIC PROGRAM ELIGIBILITY

Subject to the discretion of the Chief Executive Officer of the Corporation, an
employee will be eligible to participate in the Plan for any Plan year in which
the employee is classified no later than July 1 of that year as one of the
following:
President
Vice President
General Manager
Director
Others recommended by a Corporate Officer

A Corporate Officer is any elected officer of the Corporation.

 



--------------------------------------------------------------------------------



 



V.  
BASIS FOR AWARDS

Awards will be paid based on the actual base salary paid to each participant
during each Plan year, and will be determined based on the following criteria:

          A.                      Responsibility   Target Incentive Award    
                         Level   (% of Annual Salary)
 
         Chief Operating Officer   80-100%
 
       
 
         Division Presidents   60%-80%
 
       
 
         Designated VPs of major functions   60%-80%
 
         reporting to the Corporation’s President    
 
         or Chief Executive Officer    
 
         (Corporate Unit Head)    
 
       
 
         Vice President/General Manager   40%-50%
 
         reporting to a Division President or    
 
         Corporate Unit Head    
 
       
 
         Designated Directors/General Managers/   30%-50%
 
         Vice Presidents    
 
       
 
         Other Directors/Managers   30%-35%

The award percentages noted above may be adjusted up or down subject to the
discretion of the Chief Executive Officer of the Corporation.

B.  
Available Award

Total incentive awards will be based on a combination of the performance of MMM,
the Operating Unit (as defined below), the Corporate Unit (as defined below) and
the individual, depending on the position occupied by the participant and other
factors described below. An “Operating Unit” is an operating unit(s) of the
Corporation for which the individual is responsible (for example, one or more
segments, divisions, regions, districts, etc.) as designated by the Chief
Executive Officer. A “Corporate Unit” is a non-operating unit(s) of the
Corporation for which the individual is responsible (for example, one or more of
finance, legal, marketing, purchasing, etc.) as designated by the Chief
Executive Officer. The portion of the total award determined by the performance
of MMM, the Operating Unit, the Corporate Unit and the individual is outlined
below.

 



--------------------------------------------------------------------------------



 



1.  
Operating Units

For Division Presidents, participants reporting to Division Presidents, and
participants whose work is primarily related to an Operating Unit, the award
will be based on the following:

                                      Operating Unit   Division   MMM  
Individual     Performance   Performance   Performance   Performance
Divisions
                               
Line Management
    50 %     —       25 %     25 %
Staff
    37.5 %     —       25 %     37.5 %
 
                               
Areas, Districts & Regions
                               
Line Management
    50 %     12.5 %     12.5 %     25 %
Staff
    37.5 %     12.5 %     12.5 %     37.5 %

2.  
Corporate Units

For individuals reporting to the Chief Executive Officer who are responsible for
a Corporate Unit and are not in an Operating Unit (“Corporate Unit head”),
participants reporting to a Corporate Unit head, and participants whose work is
primarily related to the Corporation, the award will be based on the following:

  •  
Fifty percent (50%) of the award will be based on MMM performance, as defined in
Paragraph V.C.1 below.
    •  
Fifty percent (50%) of the award will be based on individual performance, as
defined in Paragraph V.C.2 above.

3.  
Combined Responsibilities

For individuals who have responsibilities described in both Paragraphs V.B.1 and
V.B.2 above, the award will be based on the following:

  •  
Sixty-five percent (65%) of the award will be based on the performance of MMM
and the Operating Unit(s) which that individual is responsible, as defined in
Paragraph V.C.1 below.
    •  
Thirty-five percent (35%) of the award will be based on individual performance,
as defined in Paragraph V.C.2 below.

 



--------------------------------------------------------------------------------



 



C.  
Performance Criteria

  1.  
MMM, Operating Units and Corporate Units

MMM, Operating Unit and Corporate Unit performance will be measured by profit
contribution, cash flow, sales and production metrics and/or other appropriate
financial performance, return, safety and other factors reflecting the
performance of the Corporation, Operating Unit and Corporate Unit.
The Management Development and Compensation Committee of the Board of Directors
will determine the percentage that was achieved by MMM and the Chief Executive
Officer of the Corporation will determine the percentage that was achieved by
the Operating Units and the Corporate Units, each based on an assessment of the
factors listed above and on a subjective evaluation of the overall contribution
to the Corporation and will apply that percentage to the portion of the total
award that is available for MMM, the Operating Unit(s) and/or the Corporate
Unit(s) as outlined in Paragraph V.B. above.

  2.  
Individual Performance

The portion of the total award based on individual performance, if applicable,
will be based on an assessment of the actual achievement of the individual
relative to quantitative, measurable goals established for the Plan year,
conduct in accordance with the Corporation’s Code of Ethics and Standards of
Conduct and a subjective evaluation of the relative significance of one’s
efforts in respect to its bearing on the overall Corporation, Operating Unit(s)
and/or Corporate Unit(s).
The Chief Executive Officer will determine the percentage that was achieved by
the individual based on an assessment of the factors listed above and on a
subjective evaluation of the overall contribution of the individual, and will
apply that percentage to the portion of the total award that is available for
the individual, as outlined in Paragraph V.B. above.

D.  
Discretion of the Chief Executive Officer

Subject to approval by the Management Development and Compensation Committee of
the Board of Directors, the Chief Executive Officer of the Corporation may
modify the percentage of available award for any or all of the MMM, Operating
Unit, Corporate Unit and/or individual awards, based on an assessment of
organizational and/or individual contribution. The participant’s individual
performance may impact the percent of available MMM, Operating Unit and/or
Corporate Unit award. The performance of MMM, the Operating Unit and/or
Corporate Unit may impact the percent of available individual award.

E.  
Payment of Awards

Awards under the Plan shall be payable in a lump sum, excluding the amounts, if
any, credited on an elective or non-elective basis to stock units pursuant to
the Martin Marietta Materials, Inc. Incentive Stock Plan, as soon as practicable
following the close of the Plan year.

 



--------------------------------------------------------------------------------



 



F.  
Changes in Participation

An employee must be a full-time employee of the Corporation on December 31 of
the Plan Year to be eligible to participate in the Plan. It is recognized that
during a Plan year, individual changes in the eligibility group may occur as
participants change jobs or terminate through death, retirement or other
reasons. As these circumstances occur, the Chief Executive Officer of the
Corporation may, in his discretion, give consideration to recommend the grant of
the award under the Plan and/or to adjust the amount of incentive award paid.
Persons in the eligibility group hired during a Plan year may be eligible for an
award under the Plan in that year at the discretion and approval of the Chief
Executive Officer.

 